t c memo united_states tax_court eric b benson et al petitioners v commissioner of internal revenue respondent docket nos filed date john m youngquist for petitioners michael e melone and charlotte mitchell for respondent 1cases of the following petitioners are consolidated herewith brad d benson docket no mark d benson docket no eric b benson docket no burton o and elizabeth c benson docket nos and memorandum findings_of_fact and opinion ruwe judge these cases were consolidated for purposes of trial briefing and opinion respondent determined deficiencies in petitioners’ federal income taxes additions to tax pursuant to sec_6651 accuracy-related_penalties and additions to tax_fraud penalties pursuant to sec_6653 and for the docket numbers taxable years and in the following amounts as stated eric b benson docket no year deficiency 1additions to tax penalties sec_6651 sec_6663 dollar_figure dollar_figure dollar_figure 1respondent asserts the accuracy related penalties as an alternative in the event that the court does not find fraud brad d benson docket no year deficiency penalty sec_6662 dollar_figure dollar_figure 2all section references are to the internal_revenue_code in effect for the taxable years at issue and all rule references are to the tax_court rules_of_practice and procedure 3in the notices of deficiency respondent took an alternative position that accuracy-related_penalties pursuant to sec_6662 for the tax years and apply to the extent additions to tax_fraud penalties do not see also infra note mark d benson docket no year deficiency penalty sec_6662 dollar_figure dollar_figure eric b benson docket no year deficiency penalty sec_6662 dollar_figure dollar_figure burton o and elizabeth c benson docket no year deficiency 1additions to tax penalties sec_6651 sec_6653 sec_6663 dollar_figure big_number 2big_number big_number - dollar_figure dollar_figure -- dollar_figure -- -- -- -- dollar_figure dollar_figure dollar_figure 1respondent asserts the accuracy related penalties as an alternative in the event that the court does not find fraud 2in his second amendment to answer to petition as amended docket no respondent asserted an increase in the deficiency amount addition_to_tax and fraud_penalty for of dollar_figure dollar_figure and dollar_figure respectively see infra p table note 3in his second amendment to answer to petition as amended docket no respondent decreased the amount of the deficiency and fraud_penalty for to dollar_figure and dollar_figure respectively burton o and elizabeth c benson docket no year deficiency penalty sec_6663 1dollar_figure dollar_figure 1in his amendment to answer docket no respondent asserted an increase in the deficiency amount and fraud_penalty for of dollar_figure and dollar_figure respectively see infra p table note in the notices of deficiency respondent asserted many alternatives and whipsaw positions for ease of explanation we address only those issues which we decide additionally there are numerous computational issues which we omit from our discussion because of the interconnected nature of these cases our findings and holdings as to some petitioners will have ramifications to other petitioners as a result there will be extensive adjustments made by the parties under a rule computation after numerous concessions by respondent and petitioners the issues remaining for decision are as follows whether petitioners burton o and elizabeth c benson the bensons received and failed to report constructive dividends the transactions still at issue for the years and the amounts are listed as follows 4because of their number a summary of the parties’ concessions is attached hereto and incorporated herein as an appendix description tax_year -- -- -- -- -- dollar_figure -- big_number -- -- -- -- big_number big_number big_number -- -- -- big_number big_number big_number big_number erg-recreation acct dollar_figure dollar_figure transfers erg to npi dollar_figure dollar_figure -- big_number big_number alice lane prop taxes alice ln check ref carroll automobile deductions charitable deduction excess rent--stanford1 rent--lowell plant director’s fees elizabeth benson related parties esther benson check townsend check travel_expenses legal expenses employee relations -- -- -- -- total big_number big_number big_number big_number -- big_number -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- -- -- -- -- big_number -- big_number -- big_number big_number big_number big_number big_number big_number -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- 1the record and briefs contain inconsistencies with respect to respondent’s determinations for the stanford and lowell plants indeed generally the notices of deficiency list the amounts stated above for stanford as that for lowell and vice versa for example on one page of the bensons’ notice_of_deficiency for the adjustment for excess rents for stanford plant is listed as dollar_figure and for erg’s payments for lowell plant as dollar_figure on the very next page the excess rent for stanford is listed as dollar_figure and for lowell as dollar_figure respondent’s answers amendments thereto and brief mimic the amounts stated above we assume a clerical_error and assign no substantive significance to this error 2on brief respondent explained that he amended his answers in docket nos and which amendments caused respondent to assert increased deficiencies for the bensons for tax years and see supra p tables note sec_1 however for his amendment caused a decrease in the amount determined respondent determined in the notice_of_deficiency that the bensons failed to report dollar_figure in rent for the stanford plant see supra p table note 3clearly there is a clerical_error in the amount stated in respondent’s brief dollar_figure as the amount listed in the notice_of_deficiency is dollar_figure whether the bensons received and failed to report other income the transactions still at issue for the years and in the amounts are as follows description tax_year dividend income discharge debt -- -- -- -- -- -- -- dollar_figure -- big_number 1respondent alternatively argues that this amount is includable in whether the bensons are entitled to deduct expenses with respect to a ski cabin owned by the baden spiel haus partnership in the amount of dollar_figure for whether the bensons are entitled to claim a deduction for residential rental expenses in excess of the amounts allowed by respondent whether burton benson is liable for fraud penalties for the years at issue or a alternatively whether the bensons are liable for accuracy-related_penalties for the years and whether eric b eric brad d brad and mark d mark benson are liable for accuracy-related_penalties as determined whether the bensons and or eric are liable for additions to tax for failure_to_file a federal_income_tax return pursuant to sec_6651 as determined whether the period of limitations bars assessment of the bensons’ taxes reported on their and federal tax returns 5we use the term fraud penalties to include the addition_to_tax for under sec_6653 whether eric brad and mark received and failed to report distributions from an s_corporation in excess of their stock basis whether eric brad and mark are subject_to the passive_loss_rules with respect to passthrough rental losses from an s_corporation findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulations of facts the stipulations of settled issues and the attached exhibits are incorporated herein by this reference at the time of filing the petitions each petitioner’s legal residence was orinda california background burton o benson burton served years as an officer in the u s navy and years as an officer in the u s naval reserve retiring with the rank of rear admiral burton earned a b s degree in mechanical engineering from the university of minnesota eric mark and brad are the sons of the bensons glendon m benson glendon is the elder brother of burton esther v benson esther was the mother of burton and glendon 6eric mark and brad were born on date date and date respectively energy_research generation inc erg is a corporation incorporated by glendon his wife janet benson and burton in california on date during the years at issue erg utilized the accrual_method of accounting for tax purposes erg is the only company in the world that manufactures various forms of foam metal and foam metal baffles duane walz and glendon invented the process known as foam metal which glendon then developed into a product however walz was given sole credit as the inventor in the patent and on date he assigned his patent rights to erg on each of the tax returns filed by erg for through burton is listed on schedule e compensation of officers as owning percent of the common_stock of erg throughout the years through burton was a director of erg throughout the years through erg maintained a money market account with merrill lynch pierce fenner smith inc account no erg’s bank account new process industries inc npi was originally incorporated in minnesota in by burton and glendon’s father under the name new process laundries inc on date the name was changed to npi during the years at issue npi 7foam metal baffles are used in the u s navy’s fleet of ballistic missiles utilized the cash_method_of_accounting for tax purposes and was an s_corporation the benson family’s percentage of ownership in npi was listed on its tax returns for the individuals for the years and in the amounts as stated individuals year of npi return burton esther eric brad mark -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- throughout the years at issue there was no written_agreement between erg and npi relating to engineering design or management services npi did not treat anyone as an employee and no form_941 federal payroll tax returns was filed or form_1099 was issued during this same period npi maintained a money market account with merrill lynch pierce fenner smith inc account no npi’s bank account during the years at issue npi owned three parcels of real_property located in oakland california 57th street lowell plant stanford avenue stanford plant and vacant land adjacent to stanford avenue fronting on lowell street before and after date erg conducted its foam metal manufacturing operations from the stanford plant in the mid-1980s a dispute arose between burton and glendon over the operation and ownership of erg on date the bensons filed a lawsuit against glendon his wife janet and erg in or about date glendon convened an erg board meeting during which the directors in attendance supposedly voted to terminate burton’s employment with erg immediately thereafter glendon hired security personnel to bar burton from entering erg’s facilities in date burton and glendon executed an agreement delineating their respective responsibilities concerning contracts with two major erg clients hercules aerospace co inc hercules and gas research institute gri essentially under that agreement burton was granted all rights to and responsibility for contracts with hercules and glendon was granted all rights to and responsibility for contracts with gri in date burton and glendon initiated binding arbitration on date the arbitration panel issued an interim decision in date burton and glendon entered into an agreement to adjourn the arbitration proceedings choosing instead to mediate the dispute with the aid of winston e miller miller or wem as mediator on date during the course of mediation burton and glendon entered into an agreement 8hercules and all predecessors and successors in interest will be referred to throughout this opinion as hercules entitled memorandum re unbundling of erg burton and glendon executed a document entitled supplemental memorandum re unbundling of erg date on date burton and glendon executed a document entitled memorandum re other commitments made to wem by letter dated date erg and npi through burton gave instructions to their patent counsel of the firm townsend townsend to transfer certain patents patent applications and intellectual_property to glendon the parties stipulated that on date glendon incorporated aker industries inc aker dollar_figure after date and during all periods relevant to these cases burton exercised almost sole control_over the management and operations of erg and npi on date glendon and his wife janet filed a motion asking a california court to enforce the unbundling agreement as a settlement agreement in response to a petition filed by burton the court ordered the parties to recommence arbitration in arbitration proceedings recommenced on date a second interim arbitration 9except as otherwise noted to the contrary we refer to the documents executed by burton and glendon during mediation collectively as the unbundling agreement 10on date burton signed a city of oakland business tax declaration stating that erg’s research_and_development division had been established as a new company acker sic industries however glendon testified that aker was incorporated in date decision was issued on date a third interim arbitration decision was issued on date a final arbitration decision was issued the final arbitration decision comprehensively decided the issues between the brothers and the arbitrators found inter alia that during the period from and after date burton erg npi was extremely successful as a result in the period from through burton and his family obtained in excess of dollar_figure in salaries director’s fees and cash distributions from erg npi f rom and after date burton had total control_over both erg and npi accordingly the arbitrators held that burton became the percent owner of erg on date the arbitrators found that burton owed glendon a gross amount of dollar_figure for his interest in erg the arbitrators awarded the lowell plant to glendon aker for which burton received a credit of dollar_figure the tribunal found that glendon aker should have paid npi rent for the lowell plant at dollar_figure per month for the period date to date and dollar_figure thereafter accordingly burton was credited with the rent payments plus interest dollar_figure the final arbitration decision awarded glendon a net dollar_figure after credits and deductions constructive_dividend issues a the erg-recreation fund account on or about date burton submitted an application to open an account with the franklin group of funds franklin under the name erg-recreation fund the account was opened and assigned money fund account no the erg-recreation fund account during the years through burton was the only person with signature_authority over the erg-recreation fund account checks written against the account were payable through bank of america in numerous checks were deposited into the erg- recreation fund account aggregating dollar_figure additionally checks were written from this account for example check no dated date payable to npi for the amount of dollar_figure was signed by burton this check was deposited into npi’s bank account during the period august to date in numerous checks were deposited into the erg- recreation fund account aggregating dollar_figure in three checks were written on this account all signed by burton for example check no dated date for dollar_figure was written to michael’s reno suzuki and check no dated date for dollar_figure made payable to anytime power sports equipment in numerous checks were deposited into the erg- recreation fund account aggregating dollar_figure in five checks were drawn on this account all signed by burton for example check no dated date for dollar_figure made payable to erg check no dated date for dollar_figure made payable to siegle’s check no dated date for dollar_figure made payable to petitioner mark and check no dated date for dollar_figure made payable to erg retirement trust the parties stipulated that in numerous checks were deposited into the erg-recreation fund account aggregating dollar_figure in eight checks were drawn on this account all signed by burton for example check no dated date for dollar_figure made payable to mt diablo silverado council bsa check no dated date for dollar_figure made payable to berkeley yamaha check no dated date 11in siegle’s guns was a firearms retailer in oakland ca 12on date check no was deposited into a custodial_account into which burton deposited his payroll checks and other checks from erg 13the parties stipulated that in numerous checks from various sources were deposited into the erg recreation fund account in the aggregate amount of dollar_figure and referenced an exhibit in the record the referenced exhibit contains copies of an annual account statement for this account which shows aggregate deposits of dollar_figure for additionally the referenced exhibit contains copies of checks apparently deposited into this account in the aggregate amount of dollar_figure for dollar_figure made payable to bobbi judson check no dated date for dollar_figure made payable to marc dronkers check no dated date for dollar_figure made payable to donald j holleran and check no dated date for dollar_figure made payable to marc dronkers check nos and note risktaker in the memo section of the checks which refers to a sailboat partly owned by burton b payments from erg to npi during the years through burton caused erg to transfer significant funds to npi on the dates and in the amounts as follows date transferred amount date deposited total dollar_figure big_number big_number big_number big_number big_number big_number big_number unknown burton never told his accountant and return preparer edward bradac bradac about erg’s transfer of dollar_figure to npi bradac was unaware of the transfer until late or early when he worked on compiled financial statements for erg all the aforementioned transfers were made from erg’s bank account and deposited into npi’s bank account c payment for increased baffle production one of erg’s principal customers was hercules during the years at issue erg produced a baffle system on behalf of hercules with respect to the trident ii d-5 u s navy fleet ballistic missile programdollar_figure at some point hercules requested an increase in the production of baffle sets erg through burton indicated that to increase production erg would require additional equipment and materials on or about date hercules and erg entered into a memorandum of agreement moa whereby hercules agreed to pay dollar_figure as an add-on cost to increase production of the baffle sets delivered by ergdollar_figure the moa was unique because it called for hercules to facilitize or fund erg’s plant and equipment the cost of which is normally paid for by the owner of the plant and equipment attached to the moa is schedule which lists the equipment and their associated prices as contemplated by the 14the baffles were made from erg’s foam metal 15under the moa the add-on cost was spread over the invoicing of the baffle sets delivered the moa states in pertinent part the add-on cost per baffle per year will be the sum of the seven year double declining schedule amount for that particular year plus the cost accounting standards cost of money evenly divided among the number of baffles that are scheduled to be delivered within that year moadollar_figure some of the items listed involve proprietary processes the projected prices in schedule include the cost of time and engineering to specify the details of the equipment to design the assembly modifications and installations of the equipment and to do debugging on the production process to make sure the equipment worked properly some of the equipment was supposedly to be created by ergdollar_figure on or about date erg and npi entered into a plant equipment facilities purchase agreement under this agreement in exchange for dollar_figure npi agreed to purchase deliver install and place into operation as a turnkey operation the items listed on schedule of the moa which was incorporated into the agreement on or about date erg issued check no to npi for dollar_figure on date burton as president of erg executed a document entitled certification that plant equipment facilitization items are in place and operational by this document burton certified to hercules that the equipment listed on schedule of the moa was in place and operational at erg or would be by date 16erg’s chief engineer bryan leyda testified that he created the prices on schedule with the help of an associate engineer 17mr leyda testified there’s no way that you can buy this kind of equipment off the shelf you might buy pieces but not the entire piece of equipment hercules paid erg the dollar_figure agreed to in the moa in increments included in the amounts it paid to erg for each baffle set purchase order during the period through however neither npi nor erg purchased the equipment listed on schedule of the moa on its original form_1120s u s income_tax return for an s_corporation npi did not report any portion of the dollar_figure payment from erg on its form_1120 u s_corporation income_tax return erg deducted dollar_figure of the dollar_figure payment to npi as a royalty on its amended form_1120s npi reported income of dollar_figure with respect to the dollar_figure payment from erg on its original form_1120s npi reflected the dollar_figure payment from erg as an increase in liabilities ie a security deposit on its form_1120 erg deducted dollar_figure of the dollar_figure payment to npi as a royalty d exclusive royalty agreement between erg and npi erg owned and or was assigned certain patent technologies additionally glendon assigned to npi numerous patents which were issued for technologies he invented on or about date burton executed as president of both npi and erg a document entitled agreement of sale and exclusive license exclusive license agreement dollar_figure the document had a retroactive effective 18the agreement also bears the signatures of elizabeth and esther date of date and a 40-year termdollar_figure the document purports to sell certain patent rights owned by erg to npi and simultaneously grants erg an exclusive license to use the patent rights transferred the patent rights are described as the technology technique show-how and know-how relating to foam metal rvc foam and sic foam pursuant to the agreement npi purchased erg’s patent rights for dollar_figure and percent of all consideration that npi received from the assignment licensing sublicensing leasing or other commercial exploiting of the patent rights under the agreement erg would pay to npi inter alia percent of its net sales of any product incorporating the patent rights licensed to erg by npi e alice lane during the years at issue the bensons owned and used as their principal_residence real_property located pincite evans place orinda california the bensons entered into an agreement with dover construction dated date to purchase a portion of real_property adjacent to their residence the dover 19during arbitration proceedings miller gave testimony concerning this agreement on apr and miller testified that it was his advice to burton to create the agreement in fact miller testified that he gave burton a model license agreement from which to fashion the agreement between erg and npi furthermore miller testified that there was nothing unusual about backdating the agreement property dollar_figure abutting the dover property is the real_property located pincite alice lane orinda california alice lane in date erg purchased alice lane for dollar_figure erg took title to the property in the name burton o benson trustee of the erg retirement trustdollar_figure the erg retirement trust neither paid for the purchase nor reflected the property as an asset on any_tax return or financial statement erg’s purchase of alice lane along with the bensons’ purchase of the dover property gave the bensons a large uninterrupted piece of land behind and abutting their residence on or about april and date erg paid dollar_figure and dollar_figure respectively for property taxes on alice lane in erg paid dollar_figure in property taxes for alice lane on date burton as trustee of the erg retirement trust deeded alice lane to the bensons as husband and wife 20the bensons were deeded the dover property on or about date 21the price paid inclusive of fees and taxes was dollar_figure 22during the years at issue erg maintained a single_plan qualified under ch subch d of the code the energy_research generation inc profit sharing plan the plan the plan assets were invested in a single trust the erg retirement trust erg maintained franklin money fund accounts under the names erg ford retirement trust and erg retirement trust the erg dynar retirement trust and the erg ford retirement trust are not separate trusts the deed shows no consideration for the transfer and indicates the transfer was a gift to spouse f erg check to burton ref carroll on date a petition for confirmation of arbitration award and entry of judgment was filed in the california superior court san francisco county according to that document michael brooks carroll carroll provided advice and legal services with respect to the disagreement burton had with his brother concerning the ownership management and control of npi and erg burton withheld payment for such services the arbitrators rendered a decision that burton owed mr carroll dollar_figure plus interest thereon on date erg issued burton check no for dollar_figure the check bears the notation for michael b carroll the check was endorsed for deposit only wells fargo bank an equity credit line of the bensons the bensons’ wells fargo bank account the check was deposited and accepted for payment on may dollar_figure on or about date burton purchased a wells fargo bank cashier’s check no made payable to carroll for dollar_figure from the bensons’ 23the check was initially presented for payment on date but not honored because of insufficient funds on date the check was again presented for payment wells fargo bank accountdollar_figure on their form_1040 u s individual_income_tax_return the bensons claimed a deduction for a portion of the legal fees paid to mr carroll of dollar_figure g automobile and truck deductions erg claimed deductions for automobile and truck expenses for the following years in the amounts stated tax_year amount of deduction dollar_figure big_number big_number big_number big_number erg bought a jeep for eric for dollar_figure in and a ford bronco for mark for dollar_figure in erg’s claimed deductions included the cost of purchasing these two vehicles as well as dmv fees insurance gasoline and repairs for four family cars the bensons conceded that the purchase of the automobiles constituted constructive dividends see appendix the bensons were authorized signators on a first interstate checking account no which was used exclusively to pay for gasoline purchases through interlink bank debit card s linked to that account during the years listed erg paid the following amounts for gasoline 24the record does not disclose why there is a difference between the amount of the arbitration award and the amount of the payment we assume since the arbitrators’ award included interest thereon that the additional money is accrued interest from the date of the decision to the date of payment tax_year amount dollar_figure dollar_figure dollar_figure h charitable_contributions in erg donated dollar_figure to the moraga valley presbyterian church mvpc on its form_1120 erg claimed the dollar_figure as a charitable deduction on their form_1040 the bensons also claimed a dollar_figure charitable deduction for mvpc in erg donated dollar_figure to mvpc erg did not claim the donation as a deduction on its form_1120 however the bensons did claim the donation as a deduction on their individual federal_income_tax return in erg issued checks payable to mvpc totaling dollar_figure erg issued check no dated date for dollar_figure made payable to bank of america the check was negotiated on date on date burton purchased cashier’s check no for dollar_figure from bank of america made payable to mvpc mvpc deposited the check on date erg’s form_1120 contained a deduction for charitable_contributions of dollar_figure and no charitable_contribution carryover on their personal federal_income_tax return the bensons claimed a charitable_contribution_deduction for the dollar_figure paid to mvpc by erg and the dollar_figure cashier’s check paid to mvpc in erg paid dollar_figure to mvpc and dollar_figure to camp timberwolf on their personal return the bensons claimed a charitable_contribution_deduction of dollar_figure which included dollar_figure to camp timberwolf and dollar_figure to mvpc erg’s form_1120 reflected charitable_contribution carryovers of dollar_figure from dollar_figure from dollar_figure from and dollar_figure from the dollar_figure shown as a carryover from included a dollar_figure contribution to mvpc and a dollar_figure contribution to boy scouts of america timberwolf i rent paid to npi for stanford and lowell plants throughout erg occupied the stanford plant which was owned by npi in a commercial lease for the stanford plant was prepared but not executed similarly in a commercial lease for the lowell plant was prepared but not executed the lowell plant was used by glendon akerdollar_figure during the period erg paid monthly rent to npi for both the stanford and lowell plantsdollar_figure the parties stipulated that the 25glendon testified that he did not pay rent to npi during the period date through date 26burton testified that before the arbitrators’ final_decision in date he considered it erg’s responsibility to pay the rent for erg’s research_and_development division aker industries in the final arbitration decision the arbitrators decided that glendon aker was liable to npi for rent for the period date through date in an amount including interest totaling dollar_figure rent was paid and allocated between the properties for the years as follows year erg payments to npi stanford lowell dollar_figure big_number big_number big_number 1big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number 1the amounts stated above are those listed in a joint exhibit offered by the parties however it is clear that dollar_figure plus dollar_figure does not equal dollar_figure but instead dollar_figure j director’s fee sec_27 as detailed below erg paid purported director’s fees during the years at issuedollar_figure erg did not file forms with respect to payment of any of the director’s fees i elizabeth c benson in erg issued three dollar_figure checks payable to elizabeth which she deposited into the bensons’ wells fargo bank account in erg issued twelve dollar_figure checks payable to elizabeth of which she deposited seven into the bensons’ wells fargo bank account and five into franklin account no franklin account in erg issued twelve dollar_figure check sec_27petitioners concede that amounts that erg paid should have been included in the returns of the purported directors 28our categorization is based solely upon the stipulations and characterizations made by the parties with the exception of two checks issued to eric the erg checks issued do not indicate their intended purpose payable to elizabeth which she deposited into various bank accountsdollar_figure in erg issued twelve dollar_figure checks payable to elizabeth which she deposited into the franklin account ii esther v benson in erg issued three dollar_figure checks payable to esther each check was deposited in into a merrill lynch ready asset account no ml rat account in erg issued eleven dollar_figure checks payable to esther those checks were deposited into various bank accountsdollar_figure in erg issued at least31 eleven dollar_figure checks payable to esther one check check no was endorsed and deposited into a bank account held in the names burton and elizabethdollar_figure in eleven dollar_figure checks were deposited into a bank account which esther held with burton as joint_tenants with the right of survivorshipdollar_figure in 29see infra note 30seven checks were deposited into the ml rat account and four checks were deposited into a first bank account no 31see infra note 32on brief petitioners explained that there was a mix-up in the delivery of the director’s fees checks in check no payable to elizabeth was deposited into esther’s account and the director’s fee check for esther was deposited into elizabeth’s account 33there is an inconsistency in the parties’ stipulation the parties stipulated that esther was issued eleven dollar_figure checks in one of which was deposited into an account owned by elizabeth and burton the parties also stipulated that eleven continued erg issued eight dollar_figure checks payable to estherdollar_figure esther did not file federal_income_tax returns for through and including check to esther v benson in burton took an uncashed check for dollar_figure that erg had issued to esther prior to date altered the date on the check to indicate a date in date and deposited the check into a bank account in date shortly after his mother’s deathdollar_figure the bank account into which the check was deposited was held in the names of burton and his mother as joint_tenants continued dollar_figure checks were deposited into an account owned by esther and burton indeed the documentary_evidence in the record contains a bank statement for the esther burton account which shows eleven dollar_figure deposits made in additionally the record contains copies of eleven dollar_figure checks one of which was apparently erroneously deposited into an account owned by elizabeth and burton arguably then there must have been twelve dollar_figure checks issued to esther eleven of which were deposited into the esther burton account and one of which was deposited into the elizabeth burton account 34the parties stipulated that erg issued eight dollar_figure checks to esther but the issuing bank was unable to locate a copy of one check however the parties also stipulated that erg did not file form_1099 with respect to the dollar_figure paid to esther we are unable to resolve the seeming inconsistency and ascribe a scrivener’s error to the latter stipulation 35burton testified that the check represented director’s fees and after his mother died he found the check uncashed among her papers he changed the date on the check because he believed it would be rejected due to its age if negotiated iii eric b benson erg issued check no for dollar_figure to eric dated date on which directors fee - months is written on the memo linedollar_figure on or about date burton and eric submitted an application to open an account with usaa investment management co as joint_tenants the usaa account the initial investment into the usaa account was the aforementioned dollar_figure check in erg issued twelve dollar_figure checks to eric of which eleven were deposited into the usaa account in and one in k townsend townsend check townsend townsend patent attorneys issued a retainer fee refund check for dollar_figure dated date payable to erg burton endorsed the check on behalf of erg to the order of massachusetts mutual life_insurance co the dollar_figure was credited on date as a partial repayment of loans from the insurance_company to burton relating to insurance_policy no dollar_figure the parties stipulated that during the years at issue the primary beneficiary of the insurance_policy was elizabeth 36eric turned years old on date see supra note 37burton testified that loans totaling dollar_figure were taken out in and against the insurance_policy and that the funds were borrowed from the policy to be put into erg to meet the payroll he testified that none of the loan proceeds were used for his personal benefit l travel_expenses on or about date burton signed an erg travel expense report indicating that he spent dollar_figure on behalf of erg additionally the following charges were made on the dates indicated to an erg bankamericard credit card account no date description of charge amount total dollar_figure dollar_figure dollar_figure dollar_figure grand manor inn corvallis or hertz rent-a-car st paul mn radisson hotels minneapolis mn ramada inns falls church va hertz rent-a-car washington d c karim cyclery berkeley ca surf berkeley berkeley ca lowell inn lake elmo mn superamerica bloomington mn hertz rent-a-car st paul mn the claremont resort dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure erg paid all these expenses esther passed away sometime in early date and funeral services were held in still water minnesota on or about date erg paid dollar_figure for travel_expenses incurred on behalf of pastor leroy m nelson burton and glendon’s cousin pastor nelson presided over esther’s funeral services m legal expenses the stipulated documentary_evidence shows that in erg paid legal expenses of dollar_figure the invoices detail the services provided as inter alia review information from burt benson respecting property line dispute an appeal to the unemployment office burton o benson v westinghouse electric review of proposed loan agreement probate questions re mother’s estate etc n employee relations expenses erg purchased oakland baseball tickets for dollar_figure the invoice for which was paid on or about date additionally respondent submitted copies of monthly invoices for the lakeview club for the period date through date these invoices are addressed to radm burton o benson and bear his home address the total amount shown as being paid on these invoices is dollar_figure nonconstructive dividend issues a dividend franklin accounts on or about date burton submitted an application to open a joint investment account with the franklin money fund franklin the application bears the name benson properties unlimited as owner eric or burton as co-owner and eric’s social_security_number franklin opened the account and assigned it account no franklin account on or about date burton and elizabeth submitted an account revision form to franklin changing the signatories to burton o benson elizabeth c benson and no others throughout and rent payments received from tenants occupying residential real properties owned by the bensons were deposited into the franklin account expenses_incurred with respect to those properties were also paid from this account during the years and dividends were credited to this account in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectivelydollar_figure for the years at issue the bensons did not report interest or dividend income from franklin account however on his return eric reported dividend income from franklin account of dollar_figure b forgiveness of debt income erg’s form_1120 schedule l balance_sheet reported under the category assets loans to stockholders officers of dollar_figure as the balance at the beginning and end of that tax_year for erg’s form_1120 schedule l filed date reported no amount for loans to stockholders officers on or 38the parties stipulated that in dollar_figure in dividends was credited to this account in fact the amount credited was dollar_figure about date accountant bradac sent burton a letter which stated in part loans to stockholders cannot be identified from our workpapers if it could be identified any amounts due from stockholders should be shown here and the corporation should make sincere efforts to collect any stockholder who has not repaid a corporate loan has personal income to report if the loan is forgiven by the corporation on date the bensons filed their return transfers from npi in burton caused npi to issue check nos and totaling dollar_figure from npi’s bank account made payable to the california franchise tax board to pay his personal tax_liabilities and check nos and from npi’s bank account made payable to the internal_revenue_service irs to pay his personal tax_liabilities the aggregate amount of which was dollar_figure in burton caused npi to issue check nos and totaling dollar_figure from npi’s bank account made payable to the california franchise tax board to pay his personal tax_liabilities issue check nos and 39the parties stipulated that check no for dollar_figure and check no for dollar_figure totaled dollar_figure which was obviously an error since these two sums equal dollar_figure it is clear from the documentary_evidence in the record that three checks nos and were written from npi’s bank account to the california franchise tax board in the total amount of dollar_figure additionally it is clear from the evidence that npi issued checks nos and to the irs in the total amount of dollar_figure totaling dollar_figure to the irs to pay his personal tax_liabilities issue check nos and to himself in the total amount of dollar_figure and wire transfer dollar_figure million to first american title guaranty co for the purpose of funding a dollar_figure secured promissory note with respect to which burton and elizabeth held a 188-percent interest as joint_tenants in burton caused npi to issue check no for dollar_figure payable to the irs to pay his personal tax_liabilities check nos in the aggregate amount of dollar_figure to himself and or his wife check no for dollar_figure million payable to jack white co to establish an investment account in the name burton o benson check no for dollar_figure million payable to usaa mutual_fund to establish an investment account in the bensons’ names check nos and in the respective amounts of dollar_figure and dollar_figure payable to insight capital research management inc to establish an investment account and check nos and for dollar_figure each to eric brad and mark baden spiel haus partnership during the years and burton was a partner owning a 25-percent interest in the baden spiel haus partnership baden spiel haus owned and operated a ski cabin in california the bensons claimed partner deductions of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively which respondent denied for lack of substantiation the bensons conceded respondent’s determination for all years except see appendix par evelyn hermsmeier partnership during the years and elizabeth was a partner holding a 50-percent interest in the evelyn c hermsmeier et al partnership evelyn c hermsmeier f k a e c ford is the sister of elizabeth for the years listed gross_income of the partnership was as follows tax_year gross_income dollar_figure big_number big_number big_number big_number big_number big_number the income_tax returns a the bensons on date the bensons filed their federal_income_tax return through respondent’s revenue_agent the return was filed after the date due_date as extended on date the bensons filed their federal_income_tax return through respondent’s revenue_agent 40on brief respondent indicated that facts pertaining to the evelyn hermsmeier partnership relate solely to the issue of substantial omission_of_income pursuant to sec_6501 income or loss from the partnership was reported on the bensons’ and schs e as elizabeth’s distributive_share the federal_income_tax return was filed after the date due_date as extended on date the bensons filed their federal_income_tax return on date the bensons filed their federal_income_tax return through respondent’s agent the federal income return was filed after the date due_date as extended on date respondent issued burton a notice_of_deficiency for the tax years and on date the bensons filed their federal_income_tax return on date respondent assessed a deficiency against burton for the tax_year on the basis of a notice_of_deficiency dated date on date the bensons filed their federal_income_tax return on date respondent assessed a deficiency against burton for the tax_year on the basis of a notice_of_deficiency dated date on date the bensons filed their federal_income_tax return b eric b benson on or about date eric requested an extension of time to file his federal_income_tax return on date eric filed his federal_income_tax return on date eric filed his federal_income_tax return c mark d and brad d benson neither mark nor brad filed a federal_income_tax return for on date mark and brad each filed their federal_income_tax return d erg erg filed its forms federal_income_tax returns on the dates and for the years listed date tax_year there is a dispute between the parties whether erg filed a return e npi npi filed its forms 1120s on the dates and for the years listed date tax_year amended amended amended the return preparers g a al piepho prepared erg’s and npi’s returns piepho died on or about date after piepho died bradac purchased piepho’s accounting practice for the tax years beginning in or after through bradac generally prepared the tax returns for erg npi and each of the petitioners however jill toibin c p a toibin prepared the bensons’ form_1040 notices of deficiency on date respondent issued eric a notice_of_deficiency for his tax_year on date respondent issued notices of deficiency to eric mark and brad for the tax_year on date respondent issued to the bensons notices of deficiency for the tax years and on date respondent issued to the bensons a notice_of_deficiency for their tax_year a examinations on date respondent opened an examination of the benson’s return the examination of the bensons’ return related to an ongoing examination of erg which examination commenced on date on date respondent opened an examination of the and returns of the bensons opinion the gravamen of respondent’s argument is that due to a bitter family feud over the control and ownership of erg burton formed a fraudulent scheme to divert the earnings_and_profits of erg to himself either through npi or directly and to thereby lower the reportable profits of erg respondent alleges that burton labored to reduce erg’s profits because the unbundling agreement required him to pay his brother a multiple of erg’s profits the alleged scheme respondent argues was perpetrated in three ways various transactions to divert cash from erg to npi erg’s payment for alice lane for the bensons’ benefit and erg’s direct payment of the benson family personal expenses respondent alleges burton’s scheme was also intended to defraud the government of income_tax due and owing the bensons seek solace in the circumstances surrounding the preparation and filing of their income_tax returns the bensons allege that the uncertainties associated with the brothers’ legal and personal struggle to control the closely held entities the pressures of running successful and profitable businesses and the death of their longtime accountant and tax preparer caused their failure to prepare timely and accurate tax returns not intentional malfeasance as discussed in detail below the voluminous record in this case does not sustain respondent’s burden of proving by clear_and_convincing evidence that the bensons fraudulently intended to evade the payment of their income taxes however respondent has persuaded us that the bensons substantially understated their income a the burden_of_proof and the statute_of_limitations a determination made by the commissioner in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that determination incorrectdollar_figure rule a 290_us_111 generally the commissioner must assess the amount of tax within years after a return is filed see sec_6501 the code provides exceptions to this period of limitations one exception of course is for fraud see sec_6501 in pertinent part sec_6501 provides sec_6501 exceptions -- false return --in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed or a proceeding in court for collection of such tax may be begun without assessment at any time sec_7491 provides that the burden_of_proof shifts to the commissioner if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the tax_liability of the taxpayer sec_7491 applies to court proceedings arising in connection with examinations commencing after date see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_726 the record indicates that the examinations of petitioners’ returns began prior to the effective date of sec_7491 thus sec_7491 is inapplicable to this case see 117_tc_294 there is an exception for the substantial_understatement of income sec_6501 provides in pertinent part sec_6501 substantial omission of items -- except as otherwise provided in subsection c -- income taxes --in the case of any_tax imposed by subtitle a- a general_rule --if the taxpayer omits_from_gross_income an amount properly includible therein which is in excess of percent of the amount of gross_income stated in the return the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time within years after the return was filed for purposes of this subparagraph- i in the case of a trade_or_business the term gross_income means the total of the amounts received or accrued from the sale_of_goods or services if such amounts are required to be shown on the return prior to diminution by the cost of such sales or services and ii in determining the amount omitted from gross_income there shall not be taken into account any amount which is omitted from gross_income stated in the return if such amount is disclosed in the return or in a statement attached to the return in a manner adequate to apprise the secretary of the nature and amount of such item respondent bears the burden of proving by a preponderance_of_the_evidence that the bensons omitted from gross_income an amount in excess of percent of the amount of gross_income reported on their return and that the omitted income was properly includable in gross_income 82_tc_546 affd 774_f2d_644 4th cir ghadiri v commissioner tcmemo_1996_528 hittleman v commissioner tcmemo_1990_325 affd without published opinion 945_f2d_409 9th cir accordingly respondent must introduce affirmative evidence to meet his burden ghadiri v commissioner supra on brief the parties agree that our opinion on the merits will determine whether the period of limitations bars respondent’s assessment for and for respondent to prevail with respect to the taxable_year we must find fraud which we do not however as discussed infra we do find that respondent has proved substantial omissions of income in and the bensons argue on brief that the only way respondent can show a 25-percent omission is by proving that they had constructive dividends we have found that substantial constructive dividends were received on brief respondent refers to this matter as a computational issue a recomputation of the bensons’ income under rule pursuant to our findings and holdings herein will control whether the bensons omitted from gross_income an amount which is in excess of percent of the amount of gross_income stated in the returns if there was such an omission the period of limitations in sec_6501 will not bar assessment for those years see 30_tc_135 hulshart v commissioner tcmemo_1955_231 b constructive dividends the heart of respondent’s imputation of income is that numerous erg expenditures and transfers constitute constructive dividends to the bensons on the contrary petitioners argue that if the percentage of npi’s ownership declared in the final arbitration decision is considered petitioners overpaid their income_tax_liability the commissioner is authorized and has great latitude in reconstructing income in accordance with any reasonable method that accurately reflects actual income sec_446 sec_6001 92_tc_661 43_tc_824 see 398_f2d_558 1st cir affd on other grounds 394_us_316 ramsey v commissioner tcmemo_1980_59 bolton v commissioner tcmemo_1975_373 the reconstruction of a taxpayer’s income need only be reasonable in light of the surrounding facts and circumstances 54_tc_1530 40_tc_30 furthermore it is axiomatic that the commissioner and the reviewing courts are permitted to fully examine any transaction to determine its economic and financial reality 368_f2d_439 9th cir affg tcmemo_1965_84 those transactions which lack economic_substance may be ignored 293_us_465 238_f3d_860 7th cir affg tcmemo_1999_192 sec_61 defines gross_income as all income from whatever source derived the regulations demonstrate the definition’s expanse gross_income includes income realized in any form whether in money property or services sec_1 a income_tax regs emphasis added see han v commissioner tcmemo_2002_148 citing 348_us_426 as the supreme court explained a gain constitutes taxable_income when its recipient has such control_over it that as a practical matter he derives readily realizable economic value from it 343_us_130 sec_301 however qualifies the definition of gross_income barnard v commissioner tcmemo_2001_242 generally that section provides that funds distributed by a corporation over which the taxpayer shareholder has dominion and control are taxed under the auspices of sec_301 id pursuant to sec_301 a dividend is taxed as ordinary_income only to the extent of the distributing corporation’s earnings_and_profits any excess is nontaxable return_of_capital to the extent of the taxpayer’s basis and any remaining amount received is taxable as capital_gain from the sale_or_exchange of a capital_asset sec_301 and 89_tc_1280 barnard v commissioner supra the parties have stipulated that to the extent we find constructive dividends erg had sufficient earnings_and_profits to deem any distributions as ordinary_income it is well established that transfers between related corporations may result in constructive dividends to a common shareholder speer v commissioner tcmemo_1996_323 citing 497_f2d_862 3d cir affg in part revg in part on another ground and remanding t c memo see 96_tc_858 affd 959_f2d_16 2d cir a greater potential for constructive dividends exists in closely held corporations where dealing between stockholders and the corporation are commonly characterized by informality zhadanov v commissioner tcmemo_2002_104 however common ownership alone will not support a finding of constructive dividends 472_f2d_449 5th cir 42the determination and calculation of earnings_and_profits is governed by sec_316 and the regulations promulgated thereunder affg in part and revg in part on another ground tcmemo_1971_145 corporate expenditures constitute constructive dividends only if the expenditures do not give rise to a deduction on behalf of the corporation and the expenditures create ‘economic gain benefit or income to the owner-taxpayer ’ 820_f2d_1084 9th cir quoting 725_f2d_1183 9th cir affg tcmemo_1984_549 the crucial concept in a finding that there is a constructive_dividend is that the corporation has conferred a benefit on the shareholder in order to distribute available earnings_and_profits without expectation of repayment truesdell v commissioner supra pincite citing noble v commissioner supra pincite a constructive_dividend is simply a corporate disbursement that is a dividend in the contemplation of law though not called such to constitute a distribution taxable as a dividend the benefit received by the shareholder need not be considered as a dividend either by the corporation or its shareholders declared by the board_of directors nor other formalities of a dividend declaration need be observed if on all the evidence there is a distribution of available earnings or profits under a claim of right or without any expectation of repayment 368_f2d_439 9th cir affg tcmemo_1965_84 quoting 266_f2d_698 9th cir by the corporation making the disbursement 923_f2d_67 7th cir furthermore to be a constructive_dividend to a shareholder the corporation need not pay it directly to the shareholder id it is clear that when a corporation confers an economic benefit upon a shareholder without expectation of reimbursement that economic benefit becomes a constructive_dividend 577_f2d_1206 5th cir thorpe v commissioner tcmemo_1998_115 for example the amount of taxes paid_by a corporation on behalf of and for the benefit of a shareholder was held to be a constructive_dividend 756_f2d_1425 9th cir affg tcmemo_1982_463 corporate payment of a shareholder’s personal expenses constituted a constructive_dividend 61_fedappx_348 9th cir affg tcmemo_2000_330 payments by a corporation for painting and repairs made to a shareholder’s family residence and travel_expenses incurred for personal purposes were deemed to be constructive dividends 182_f3d_275 4th cir affg tcmemo_1996_452 368_f2d_439 9th cir and use of a corporate-owned luxury_automobile for personal purposes constituted a constructive_dividend mohan roy m d inc v commissioner tcmemo_1997_562 affd 182_f3d_927 9th cir in determining whether or not the expenditure related to the business of the corporation we must ascertain whether the payment or expenditure has independent and substantial importance to the paying corporation gow v commissioner tcmemo_2000_93 citing t j en101_tc_581 affd 19_fedappx_90 4th cir an expenditure generally does not have independent and substantial importance to the distributing_corporation if it is not deductible under sec_162 id citing p r farms inc v commissioner supra respondent determined that numerous transactions constituted constructive dividends to the bensons for ease of discussion we shall separately detail each item and then describe the economic benefit the bensons received from those items erg transfers to npi transfers made by erg to npi and the amounts reported for the years through are listed as follows year erg transfer amount reported amt reported on reporting to npi by npi shareholder return shareholder 1dollar_figure -- -- n a big_number dollar_figure dollar_figure -- big_number big_number -- big_number big_number -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number the bensons the bensons the bensons the bensons the bensons eric benson the bensons eric benson brad benson mark benson 1petitioners offered no evidence as to this transfer furthermore burton could not recall the purpose of the transfer as found above in erg transferred dollar_figure to npi with respect to the moa although there was conflicting testimony concerning what was contemplated by the moa petitioners offered no evidence of what specific services if any were performed and or what equipment if any was purchased mr bradac burton’s accountant and return preparer testified that burton informed him that no equipment was purchased and he instead booked the payment as a security deposit generally money was transferred from erg to npi ostensibly for two reasons first in accordance with the exclusive license agreement between erg and npi percent of erg’s profits flowed to npi in the form of royaltiesdollar_figure second to achieve burton’s goal of having erg show a paper profit of approximately dollar_figure per year the difference between the purported royalty payments and erg’s actual annual profit less approximately dollar_figure was transferred as payment to npi for purported engineering services performed by npi 44warren timothy a former employee of hercules testified that the moa was a purchase contract and it did not contemplate reengineering similarly william morton also a former employee of hercules testified that the moa was an equipment purchase contract however bryan leyda an erg employee testified that the schedule attached to the moa was his personal best estimate for time and engineering to design the assembly the modifications and the installation and any debugging processes 45the payments were labeled royalties on the basis of information that burton provided bradac did not see a copy of the royalty agreement until after he prepared the returns the realization of the plan is demonstrated in a stipulated exhibit for example in erg had dollar_figure in total sales and allocated dollar_figure in royalties to npidollar_figure similarly in erg had total sales of dollar_figure and allocated dollar_figure in royalties to npidollar_figure erg reported a profit in and of dollar_figure dollar_figure and dollar_figure respectively because many of erg’s payments to npi were made after the purported royalties and engineering services were supposedly earned there had to be a plan or basis upon which the funds were attributed to the tax years at issuedollar_figure at trial mr bradac 46npi’s original return reported royalty income of dollar_figure 47npi’s original return reported royalty income as dollar_figure 48jill toibin c p a prepared the bensons’ form_1040 on or about date toibin wrote a memorandum to her file which states in pertinent part i asked burt if all disbursements from erg were ordinary and necessary business_expenses of the corporation and he confirmed in the positive he indicated that the corporation has a royalty agreement with new process industries a related corporation in addition new process provides services to erg through the action of the employee owner himself that are not covered by the rent agreement so that engineering services are paid to compensate the corporation for these services at trial toibin testified that the classification of engineering services was on the basis of burton’s representations that he provided know-how show-how something of value to npi explained the plan and not having exact numbers to work with i suggested that we allocate the numbers based upon the income of the corporation when we get down to the end we’ll take whatever difference there is and put it into the middle years the theory of allocating erg payments for tax years prior to payment was further refined in jill toibin’s letter to the california franchise tax board the corporation npi receives royalties and performs engineering services for a related_entity erg the corporation is a cash_basis taxpayer however the corporation was required to report as current income any amounts constructively received even though such amounts were not actually paid in the current_year during trial bradac was asked and answered as follows okay now was there a discussion at some point q between you and admiral benson of a desire to flow profits from erg to npi i mean i don’t think of it in those terms but a yes i guess there would be discussion which entailed that q did you specifically recall do you recall having conversations with admiral benson about trying to keep the profits of erg down a yes did you have an understanding from admiral benson q that more of the profits of erg could be passed or flowed to new process through increasing deductions on erg’s returns i vaguely recall having some discussions like a increasing the rents and along those lines yes and in those discussions do you recall discussing q performing services as another way that erg’s profits might flow to npi a probably and if those profits flowed from erg to npi then q would erg appear less profitable a q a yes at least on paper yes do you recall a discussion or discussions with q admiral benson in which admiral benson expressed a desire to keep the profits of erg for any given year to a level of about dollar_figure - excuse me did i say profits i meant taxable_income a we have sic a conversation along those lines similarly on or about date burton sent bradac a memorandum which states in pertinent part erg erg had an estimated profit of dollar_figure for yr- end assume erg pay sic royalties to npi of dollar_figurek for this period then erg has minimal to no tax for fed state in npi npi has a est profit of dollar_figurek from erg plus dollar_figurek self made profit equals dollar_figurek for assume dollar_figurek flows to bob somehow royalty profit salary this yet to be determined then npi has no fed tax but has ca state of of profit burton testified that this memorandum was a tax planning document similarly on or about date burton sent a memorandum to bradac stating considering that we desire to keep erg at a profit of about dollar_figurek we would then pull about dollar_figurek out of erg and allocate it to npi emphasis added petitioners produced purported invoices for the royalties paid only with respect to the invoices are printed on npi’s letterhead addressed to erg and show an amount due each document is stamped received by erg on a specific date and bears a paid stamp showing an amount date and check number however these invoices were not created contemporaneously with payment and or the receipt of services but they were prepared in response to a meeting burton had with a revenue_agent burton testified that the engineering services for which erg compensated npi were consulting design services that he performed to make the hercules contract work he stated the engineering services i’m referring to was the understanding between erg and npi in light of the agreement that erg had with npi to do the design services to change the d-5 process and scale up to the delivery rate that the customer wanted he stated that the payments were for his engineering know-how however there was no written_agreement between erg and npi concerning the provision of engineering services the record also includes purported invoices for engineering and design services for only the documents state in pertinent part engineering and design services for hercules aerospace as prime contractor to the department of defense authorization to erg for the investment in the facilitization and plant equipment required to obtain the contract delivery rate requirements under hercules classified contract no as line item and under hercules classified contract no as line item for the fleet ballistic missile program special d-5 tooling requirements the documents are written on npi’s letterhead addressed to erg and bear the last day of each month in as the date additionally the documents are stamped received on a certain date by erg inc and are also stamped paid showing an amount date and check number burton admitted however that these invoices were created shortly before an audit meeting with a revenue_agent burton testified that he kept track of the hours he spent performing the purported design and engineering services on his desk calendardollar_figure in answering a question concerning how much npi charged erg for his alleged services he testified i’d be guessing dollars an hour something like that burton was asked and answered as follows and how would you make that calculation if you q didn’t keep specific hours on your desk calendar 49the desk calendar was not proffered as evidence you know i really don’t know they seem like very a round numbers they could be just what we in the business call engineering estimates however burton presented no evidence detailing precisely what services he provided the number of hours he spent performing those services and whether the compensation charged was ordinary and reasonable in the industry clearly burton controlled both sides of the table with respect to erg and npi transactions between related corporations are inherently suspect 513_f2d_800 5th cir transactions_between_related_taxpayers or between a close corporation and its principals must be subject_to close scrutiny citing 314_us_513 ludwig baumann co v commissioner tcmemo_1961_271 common ownership factor requires a close scrutiny to determine the substance of the transaction and whether it reasonably would have been made between parties dealing at arm’s length affd 312_f2d_557 2d cir furthermore we infer from the evidence that the exclusive licensing agreement was merely a tax planning tool completely lacking in economic_substance although taxpayers are entitled to structure their transactions in such a way to achieve the most advantageous tax ramifications nonetheless those transactions must be real and have economic_substance gregory v helvering u s pincite for example the exclusive licensing agreement was entered into in but had retroactive application to the year during which burton took sole control of erg the amounts that erg transferred to npi were not regular as the arbitrators found the pattern of payment demonstrates that burton was merely funneling erg’s profits to npi there is no evidence of a business_purpose why erg would sell its valuable patent rights to npi and simultaneously license them back furthermore there is no evidence whether erg received the consideration contemplated by the agreement for selling those rights the agreement states that erg is entitled to inter alia percent of the moneys npi receives from licensing the patent rights erg ostensibly was licensing those patent rights under the agreement and paying npi hundreds of thousands of dollars for such rights however the record shows only the unidirectional flow of money from erg to npi erg transferred millions of dollars to npi for payment of supposed engineering services however there is no evidence of what services burton performed on behalf of npi other than his testimony that he provided erg with engineering know how no third party testified as to what burton specifically did there is no evidence of how much time he devoted to this endeavor and whether the amounts charged were reasonable and customary in fact we infer from the evidence that in conjunction with the exclusive licensing agreement the label engineering services was created to achieve burton’s goal of having erg show a consistent paper profit of approximately dollar_figure for example erg’s records show that in erg incurred dollar_figure for engineering services provided by npi assuming as burton testified that npi charged erg dollar_figure per hour burton would have had to spend big_number hours or twenty-four hour periods performing so-called engineering services on brief petitioners argue that the percentage of ownership determined in the arbitration decisions affects the issue of what amount if any constitutes taxable_income to the bensons petitioners direct the court’s attention to the arbitrators’ finding that burton owned one-third of npi’s stock during the years at issue thus petitioners conclude if one-third of the distributive_share rights in npi is considered the bensons overpaid their income_tax_liability we disagree the fact that burton did not actually own percent of npi during the years at issue does not affect our holding that those erg funds transferred to npi constituted constructive dividends to burton the arbitrators found and the parties agree that during the years at issue burton maintained sole operating 50on brief petitioners argue the allocations of income to npi for the engineering services that burton performed for erg respecting the hercules contract were legitimate business accounting decisions emphasis added control of erg and npidollar_figure the record clearly demonstrates that erg funds transferred to npi were used for burton’s family’s economic benefit and otherwise lacked a business_purpose furthermore petitioners argue respondent has not presented compelling evidence that burton appropriated npi’s bank accounts to his own benefit again we disagree the record demonstrates and indeed as the arbitrators also found that burton transferred erg money to npi and then used this money for the sole and exclusive benefit of himself and his family glendon received no benefit from his determined ownership rights in npi or erg until after the final arbitration decision as he testified after date neither he nor aker had any involvement with erg that issue was at the very heart of the brothers’ dispute during the arbitration proceedings as we discuss infra the bensons received a substantial economic benefit from the erg funds transferred to npi accordingly we find and hold52 that the erg transfers to npi 51petitioners asked us to find as fact that all of the funds at issue that were transferred from erg to npi were deposited in an npi bank account over which burton exercised sole authority and control as president of npi responsible to its shareholders emphasis added 52our use of the term find and hold in this opinion means that we have determined that a preponderance of evidence supports our conclusion constituted constructive dividends to burton in the year of transfer erg-recreation fund account respondent submitted copies of canceled checks and bank statements for the erg-recreation fund account petitioners conceded that many of the erg-recreation fund account items constituted constructive dividends to burton see appendix par melody carter erg’s administrative assistant testified that this account was funded with moneys that erg received from recycling cans recycling cardboard refunds etc she stated i’ll apply for the refund the refund will go into that fund she also testified that this account was used to purchase baseball tickets to purchase christmas parties company picnic weight room equipment things of that nature respondent demonstrated that burton was the sole signatory for this account and withdrew funds from this account in addition to the canceled checks proffered by respondent and burton’s concessions the court notes that the bensons failed to provide evidence that any specific amounts withdrawn were used for erg’s business purposes in fact the checks at issue provide a contrary inference that the erg-recreation fund wa sec_53burton testified that at least one erg christmas party was not paid from this account but was instead charged to a corporate credit card see discussion infra there is no indication that funds from this account were used to pay this bill used for personal expenses for example in check no is made payable to erg retirement trust for dollar_figure similarly in burton issued two checks for expenses relating to his sailboat risktaker a check to berkeley yamaha and checks to various individuals in the face of the above facts and concessions the bensons failed to substantiate any of the expenses for which checks were written from this account and otherwise failed to demonstrate a business_purpose for any of the expenditures accordingly we find and hold that in addition to the amounts conceded burton received and failed to report constructive dividends in and of dollar_figure and dollar_figure respectively payment for alice lane the parties do not dispute that in erg paid dollar_figure for the real_property described a sec_143 alice lane and held that property in the name erg retirement trust petitioners did not object to respondent’s requested finding of fact that the purchase of alice lane gave the bensons a large uninterrupted piece of land behind and abutting their personal_residence the bensons’ only argument is that they did not receive a personal benefit until a year not before the court when the erg retirement trust deeded the property to the bensons in their individual capacities for no consideration we disagree the facts indicate that the property was purchased to enhance the bensons’ personal_residence the fact that it was finally deeded to the bensons merely confirms this clearly the bensons received a personal and economic benefit when erg purchased alice lane they had the exclusive use of real_property and eventually the title for which they paid no consideration we find and hold that erg’s payment in for alice lane was a constructive_dividend to burton we also find and hold under the same reasoning that erg’s payment of property taxes dollar_figure in and dollar_figure in also constituted constructive dividends to the bensons erg check to burton ref carroll according to a petition for confirmation of an arbitration award burton owed mr carroll dollar_figure plus interest thereon in erg issued a check payable to burton for dollar_figure on which is written for michael b carroll with these funds burton purchased a cashier’s check in the amount of dollar_figure made payable to mr carroll the bensons offered no evidence or explanation concerning this check other than stating that erg was also named as a defendant in that suit however the fee arbitration award names only burton as a defendant indeed we infer from the recitation of the facts that the representation involved a personal and noncorporate matter between the brothers the petition for confirmation of arbitration award and entry of judgment states carroll provided advice and services as an advocate for benson in fact ownership and control of erg and npi was the issue for which mr carroll provided legal services the payment by a corporation of personal expenses of a shareholder constitutes a constructive_dividend see 756_f2d_1425 9th cir 368_f2d_439 9th cir accordingly we find and hold that burton received a constructive_dividend in of dollar_figure automobile expenses erg claimed the following amounts as deductions for automobile and truck expenses for the years as stated tax_year amount of deduction dollar_figure big_number big_number big_number the parties stipulated that the dollar_figure and the dollar_figure that erg paid in and respectively to purchase vehicles for eric and mark were constructive_dividend income to burton see appendix par respondent argues that the balance constitutes constructive_dividend income to burton petitioners failed to substantiate any of the expenses claimed and offered no evidence detailing the percentage that the automobiles and trucks were used for business purposes see mohan roy m d inc v commissioner tcmemo_1997_562 indeed burton admitted that possibly some of the automobile expenses were spent on his family’s cars the bensons have failed to meet their burden of proving error in respondent’s determination with respect to the amounts still in issuedollar_figure we hold that in addition to the amounts conceded burton had constructive_dividend income in and of dollar_figure dollar_figure dollar_figure and dollar_figure respectively charitable_contributions because respondent has conceded that erg’s payments of dollar_figure dollar_figure dollar_figure and dollar_figure in and to moraga valley presbyterian church mvpc are not constructive dividends the bensons are not entitled to deduct these amounts on their personal returns see sec_170 sec_1_170a-1 income_tax regs additionally respondent conceded that a dollar_figure erg check to camp timberwolf in was not a constructive_dividend to the bensons thus the bensons are not entitled to deduct this donationdollar_figure see sec_170 sec_1_170a-1 sec_54we do not find that respondent has affirmatively proven that the amounts in issue are constructive dividends 55there appears to be a scrivener’s error in respondent’s opening brief respondent argues finally with respect to the check for dollar_figure paid to camp timberwolf respondent has conceded that this amount was not a constructive_dividend to the bensons therefore erg’s charitable_contribution to camp timberwolf should be allowed as an itemized_deduction on the bensons’ return given respondent’s first argument that to continued income_tax regs petitioners appear to concede the deductibility issue as they advance no argument the only remaining matter of contention is whether an erg check issued on date for dollar_figure made payable to the bank of america constituted a constructive_dividend to the bensons burton used these funds to purchase a dollar_figure cashier’s check from the bank of america made payable to mvpc the check lists burton as its purchaser the bensons and not erg claimed a dollar_figure deduction on their return burton testified that the donation was from him and not erg at trial burton explained that mvpc put on both the non-negotiable receipt they put b o benson and on the face of the cashier’s check they put b o benson the reason your honor i put it on i wanted to ensure they knew where it came from accordingly we find and hold that the bensons received a dollar_figure constructive_dividend in and hold that they are entitled to a charitable deduction for the amount of the donation see sec_170 sec_1 170a- a income_tax regs excess rent paid_by erg re stanford plant throughout the years to erg occupied the stanford plant and paid rent to npi for its use the unbundling agreement continued the extent that amounts paid_by erg are not constructive dividends to the bensons they should not also receive the benefit of the deduction we presume that respondent inadvertently omitted the word not between should and be contemplated that the parties would enter into a lease on the stanford plant for years for dollar_figure or dollar_figure per month a commercial lease for this property was prepared but never executed according to this unexecuted document for a period of years commencing date erg was to pay npi dollar_figure per month for_the_use_of the stanford plant for and erg paid npi dollar_figure per month for_the_use_of the stanford plant this monthly amount_paid remained unchanged until date when erg paid npi dollar_figure that month for the last months of the monthly amounts paid were dollar_figure dollar_figure dollar_figure and dollar_figure respectively in and erg paid npi dollar_figure and dollar_figure per month respectively respondent determined that part of the money dollar_figure dollar_figure and dollar_figure erg paid to npi as rent for the stanford plant in and respectively constituted constructive dividends to the bensonsdollar_figure thus it appears that respondent is arguing that the amount of rent paid in excess of dollar_figure per month constitutes constructive dividends the maximum monthly lease amount listed in the unbundling agreement apparently reflected the product of an arm’s-length 56see supra p table note negotiation between the two warring brothersdollar_figure under these circumstances this is the best indication of the intent of the parties and the value of the use of the property at that time 87_tc_983 affd without published opinion 860_f2d_1075 3d cir see 87_tc_970 furthermore the excess rent erg paid pooled money in npi which as we later discuss was used for the benson family’s economic benefit accordingly we find and hold that burton had constructive_dividend income of dollar_figure dollar_figure and dollar_figure in and respectively erg payments to npi for rent on lowell plant in the unbundling agreement the brothers agreed to enter into an 8-year lease with respect to the lowell plant which was to provide that glendon would pay npi dollar_figure per month in a confirming commercial lease was prepared but not executed this lease agreement was for a term of years to commence in date and provided for a rental payment by acker sic industries inc of dollar_figure per month during the years at issue neither glendon nor aker paid rent to npi for use of the lowell plantdollar_figure instead erg paid 57respondent requested the court to find that the unbundling agreement was the result of intense arm’s-length bargaining petitioners failed to object to this requested finding 58glendon explained why he failed to pay rent continued rent to npi on behalf of glendon aker burton testified that during the arbitration proceedings it was erg’s responsibility to pay aker’s rent obligation since it was still at least until a final resolution was achieved erg’s research_and_development division the arbitrators in their final_decision found that the rent that should be paid_by gmb glendon aker to npi is dollar_figure per month from date to date and dollar_figure per month thereafter and in fact glendon did pay such rent via a credit to the amount the arbitrators decided burton owed him respondent argues that erg had no duty to pay npi dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively for aker’s use of the lowell plant and that those payments constituted constructive dividends to the bensonsdollar_figure we agree with respondent that erg had no contractual continued i knew that the performance on the unbundling agreement required_payment of rent but it also required my brother to advance money to satisfy the terms of that agreement i was not going to pay rent until my brother satisfied his monetary agreement or commitments 59respondent determined these amounts in the notices of deficiency however in a stipulated exhibit the parties agreed that erg paid npi dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure during the years at issue respectively as rent for the lowell plant but see supra p table note from the evidence and argument presented we cannot determine why there is a discrepancy between the amounts that respondent determined and the amounts the parties stipulated thus we assume the parties continued obligation to pay aker’s rent obligations indeed it was as the arbitrators concluded aker’s responsibility to pay npi for_the_use_of the lowell plant which glendon ultimately paid_by virtue of the final arbitration decision this of course is in accord with what the brothers agreed in the unbundling agreement given that these funds were transferred to npi which the bensons used for their personal benefit see infra we find and hold that the bensons received constructive dividends in the amounts of the excess rents that erg paid director’s fees during the years at issue erg paid moneys to esther elizabeth mark brad and eric as purported director’s fees additionally in burton altered the date on a dollar_figure check previously issued to his mother and negotiated it shortly after her death burton testified that this check also represented director’s fees paid to his mother respondent argues that all these payments represent constructive dividends to burton we agree with respondent at trial burton generally testified that his family members were directors of erg that erg held meetings from time to time and that the purported directors performed services for erg however he did not testify what services the purported director sec_59 continued will resolve the difference in their rule computation performed and there is no evidence when and how often board meetings were held no minutes of these alleged board meetings were proffered as evidence furthermore erg did not issue forms and generally none of the purported directors reported the income on their individual returnsdollar_figure the transfer of income within the family presumably benefits both transferor and transferee p r farms inc v commissioner f 2d pincite9 citing 309_us_331 in p r farms inc v commissioner supra the majority shareholder of a corporate taxpayer structured his business affairs to inter alia shuttle money to his childrendollar_figure the court found the business arrangement gratuitous and held that the corporation could not deduct the transfers as ordinary and necessary business_expenses and the amounts transferred were constructive dividends to the shareholder id pincite a similar result is appropriate here there is no evidence what services the purported directors performed on behalf of erg when the meetings were held and 60however eric did report the fees received in on his return 61in 820_f2d_1084 9th cir affg tcmemo_1984_549 the taxpayer owned and operated fruit orchards orchards company the 91-percent shareholder president and director of the orchards company incorporated a fruit packing corporation packing company owned by the shareholder’s four children the packing company was formed to assume responsibility for packing the orchards company’s fruit in exchange for fees whether the amounts paid to the purported directors were reasonable and customary in the industry this appears to be just another instance where burton channeled funds from erg for personal reasons accordingly we find and hold that burton had constructive_dividend income of dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively townsend townsend check the parties stipulated that the law firm townsend townsend issued erg a check for dollar_figure dated date which burton negotiated in favor of an insurance_company the funds were credited to an insurance_policy against which burton had previously taken loans additionally the parties stipulated that during the years at issue elizabeth was the primary beneficiary of the insurance_policy the beneficiary was not changed to erg until sometime in at trial burton testified that when the insurance_policy was purchased it was a mistake to designate his wife as the primary beneficiary he thought the policy was a key man policy owned by erg burton testified that the loan proceeds originally taken against the policy were used to meet erg’s payroll there is no evidence save burton’s self-serving testimony that the funds were used for the benefit of erg the record instead demonstrates that two loans were taken against the insurance_policy in and which totaled approximately dollar_figure indeed the policy was not for the benefit of erg but for the bensons if burton had died after repayment elizabeth would have received dollar_figure more as a death_benefit than if the loans had not been repaid accordingly we find and hold that the dollar_figure was a constructive_dividend travel_expenses on brief respondent concedes that the bensons did not have constructive_dividend income with respect to items of expense burton substantiated respondent concedes the following items on the basis of burton’s explanation at trial karim cycling dollar_figure surf berkeley dollar_figure and claremont resort dollar_figure the balance is still at issue burton testified that a dollar_figure expense was probably a tank of gas that went into a rental car emphasis added some of the charges were incurred in corvallis oregon where burton’s son was attending collegedollar_figure finally expenses were incurred by pastor nelson with respect to the performance of memorial services on behalf of esther burton testified that these expenses were allocated to erg because his mother was a director of erg after respondent presented evidence supporting his contention that these items constituted constructive dividends with the exception of burton’s self-serving testimony 62burton testified that these expenses were incurred on a visit to a hewlett packard laser and jet ink printer division he did not explain what that visit had to do with erg’s business petitioners fail to demonstrate a business_purpose for any of these expenditures and otherwise fail to substantiate any of the items furthermore expenses for esther’s memorial services are clearly personal and noncorporate expenses accordingly we find and hold that burton had constructive_dividend income of dollar_figure legal expenses in erg paid legal expenses of dollar_figure respondent determined that dollar_figure constituted a constructive_dividend to burtondollar_figure the stipulated invoices provide some explanation of the nature of the charges incurred although we generally agree with respondent the face of the invoices grant the bensons some relief for example dollar_figure in 63respondent appears to have double-counted a charge of dollar_figure in his opening brief respondent lists the amount still at issue as dollar_figure apparently this amount is the aggregate of those items listed on the erg travel expense report dated date dollar_figure the expense report dated date dollar_figure and the amounts the parties stipulated totaling dollar_figure however the amount dollar_figure concerning a charge at a hotel in corvallis oregon is listed twice thus an amount equal to dollar_figure should be backed out of respondent’s determination thus we calculate burton’s constructive_dividend as follows dollar_figure less dollar_figure of substantiated expenses less dollar_figure 64we are unable to resolve the apparent discrepancy between the amount listed in the notice_of_deficiency and the amount shown on the documentary_evidence similarly respondent asked us to find as fact that in erg paid legal bills of dollar_figure without an explanation to the contrary we assume that respondent has conceded the difference legal fee sec_65 was incurred concerning unemployment issues presumably these were not personal expenses however for the majority of the charges detailed it is either impossible to determine the purpose of the charges or those charges do not appear to be deductible expenses of erg for example there are charges concerning a property line dispute and loan agreement and mvpc documents these could be either personal or business_expenses since both erg and the bensons donated money to mvpc for which charitable deductions were claimed additionally there are charges relating to probating esther’s estate which would not appear to be erg’s deductible expense petitioners have failed to meet their burden_of_proof as to these items except for dollar_figure accordingly we hold that burton has constructive_dividend income of dollar_figure employee relations expenses respondent determined that the bensons received certain amounts paid_by erg designated as business relations expenses on brief respondent’s only argument is that the bensons failed to overcome the presumption of correctness in the notice_of_deficiency as to this issue the amount of income determined by respondent is dollar_figure but the invoices in evidence total dollar_figure see supra p the bensons failed to overcome the 65that is dollar_figure per hour multiplied by of an hour 66that is dollar_figure less dollar_figure presumption of correctness with respect to dollar_figure we hold that dollar_figure was a constructive_dividend use of funds from npi the bensons used proceeds from the above-listed transfers for their personal benefit for example from through burton caused npi to expend more than dollar_figure million for his family’s personal benefitdollar_figure these funds were used for inter alia the bensons’ personal state and federal_income_tax liabilities personal investments and transfers to their three sons there is no indication in the record that the bensons intended to repay any part of these expenditures and or transfer sec_67npi made the following transfers on behalf of the bensons transfer year description amount total california franchise tax board irs california franchise tax board irs checks payable to burton wire transfer re secured promissory note irs checks payable to burton and elizabeth burton’s jack white co investment account bensons’ usaa mutual_fund bensons’ insight capital research management inc account bensons’ insight capital research management inc account checks payable to eric brad and mark dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure to npi see noble v commissioner f 2d pincite 89_tc_1280 nor is there any indication that any of the transfers served npi’s business_purpose additionally as detailed above erg made significant payments to third parties family members and the bensons themselves erg paid the benson family’s personal expenses and purchased real_property for their sole use and enjoyment we disagree with the bensons that a finding of constructive dividends necessitates a declaration that npi is a sham entity we do not find that npi was a sham however we do find that there is competent evidence that transfers by erg to npi for purported royalties and engineering services during the years at issue were made by burton for his personal benefit and lacked a business_purpose indeed the record discloses that npi was a receptacle to which erg transferred and pooled its operational profits the exclusive licensing agreement and the payment of engineering services were the articulated justification for these payments as the testimony and evidence demonstrates there was a plan to keep erg profits static shuttling amounts in excess thereof to npi clothed as business payments the profit level of erg was not a function of economic realities but instead of tax planning and tinkering the record demonstrates that burton controlled both sides of the equation there were no arm’s-length transactions between the two entities there is no evidence upon which we can find that the transfers of funds by erg to npi served any business_purpose the bensons substantially benefited economically from those transfers through npi’s disbursement of millions of dollars for the benson family’s personal_use and enjoyment accordingly we find the bensons enjoyed considerable economic benefits from the erg transfers and expenditures nonconstructive dividend issue sec_1 franklin dividends the bensons conceded that they had additional unreported dividend income from their franklin account for all the years at issue except in dollar_figure was credited as dividends to this account the stipulated evidence demonstrates that the account was held in the bensons’ name although the account bore the social_security_number of eric all the funds deposited into this account are attributable to the bensons despite the fact that eric reported the amount credited on his return the dividends are clearly attributable to the bensons and should have been reported by them thus we find and hold that the bensons had additional dividend income in of dollar_figure forgiveness of debt income on its returns erg’s loans to stockholders officers were reduced from dollar_figure in to dollar_figure in respondent argues that the forgiveness of the debt was income to the bensons in or alternatively in we agree and sustain respondent’s determination that the bensons’ debt was forgiven in income_from_discharge_of_indebtedness is included within the broad definition of income see sec_61 the underlying rationale for such inclusion is that to the extent a taxpayer is released from indebtedness he or she realizes an accession to income due to the freeing of assets previously offset by the liability 116_tc_63 citing 284_us_1 in date bradac stated to burton that without an explanation such unpaid loans constituted income in the year the indebtedness was discharged erg filed its tax_return on date burton’s indebtedness was discharged in when it was eliminated from erg’s return it was at that ‘moment it became clear that a debt will never have to be paid such debt must be viewed as having been discharged ’ rinehart v commissioner tcmemo_2002_71 quoting 88_tc_435 accordingly we find and hold that burton had cancellation_of_indebtedness_income of dollar_figure in partner expenses--baden spiel haus partnership burton was a 25-percent partner in the baden spiel haus partnership which owned and operated a ski cabin in california respondent determined that the bensons were not entitled to deductions for partner expenses claimed on their returns the bensons conceded the issue for the years and but not for the bensons failed to substantiate any item of expense accordingly we sustain respondent’s determination as to rental income loss--residential rental expenses respondent determined that the bensons were not entitled to unsubstantiated residential rental expenses of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively the deductions were claimed by npi and passed through to its shareholders the bensons did not provide the court with evidence to substantiate the deductions claimed accordingly we sustain respondent’s determination on this issue passive loss limitation respondent determined that rental losses reported on eric’s brad’s and mark’s returns are subject_to the passive loss limitations contained in sec_469 petitioners offer no evidence with which we can find that they fall within the auspices of any of the exceptions articulated in the regulationsdollar_figure see kessler v commissioner tcmemo_2003_185 sec_1_469-1t through f temporary income_tax regs fed reg date without a finding that 68on brief petitioners state petitioners do not dispute respondent’s argument on the applicable subchapter_s rules at page of his brief petitioners fall within one of those enunciated exceptions material_participation is irrelevant see sec_469 tarakci v commissioner tcmemo_2000_358 welch v commissioner tcmemo_1998_310 if taxpayer establishes that the activity was not a rental_activity he then must establish that he materially participated in the activity to avoid the proscription of sec_469 accordingly we sustain respondent’s determination on this issue npi distributions on its return npi reported total property distributions other than dividends of dollar_figure eric’s brad’s and mark’s shares thereof were dollar_figure each in the notice_of_deficiency respondent determined that eric had substantiated a basis in his npi stock of dollar_figure and that he had distributions in excess of basis of dollar_figure in the notices of deficiency for brad and mark respondent determined that they had substantiated bases in their npi stock of dollar_figure each and thus had distributions in excess of basis of dollar_figure the parties indicate on brief that the issue concerning what amounts are properly reportable on eric’s brad’s and mark’s returns can be resolved by the parties under their rule computation fraud_penalty in his determinations respondent asserted fraud penalties although the record discloses what could be construed as badges_of_fraud see 796_f2d_303 9th cir affg tcmemo_1984_601 we are not convinced that respondent has carried his heavy burden of proving fraud by clear_and_convincing evidence gow v commissioner tcmemo_2000_93 even where there is a strong suspicion of an intent to evade taxes we are hesitant to impose the sec_6663 penalty unless we are convinced that the commissioner satisfied his burden_of_proof the record contains evidence that the inaccuracies and the inconsistencies in petitioners’ returns may have been a result of extraordinary circumstances albeit many times at the hands of burton himself for example petitioners’ long-time accountant and return preparer died just prior to the years at issue a new accountant return preparer was engaged years later and inherited a poorly administered accounting system there were few records from which the financial history of the entities could be reconstructed apparently a significant amount of work was performed to get the books_and_records of the entities in a position from which returns could be filed some of the returns were filed out of order and amended returns were filed as additional information was discovered clearly erg transferred millions of dollars to npi in reviewing and reconstructing the books_and_records of the entities the accountants inquired as to these transfers burton and the accountants labeled these transfers as payments of royalties and for engineering services the royalties were paid on the basis of an exclusive licensing agreement suggested by miller the mediator of the brothers’ dispute the balances were designated engineering services by burton and his accountants when asked at trial who came up with the idea of how to allocate income between npi and erg bradac testified probably through my suggestion in the early years we were trying to base it on the income of erg and we started with a number somewhere an average of fifty to seventy-five thousand dollars of profits for the corporation that number was based upon bradac’s suggestion because the tax_rates for a corporation become rather prohibitive after big_number and also looking at perhaps the balance sheets and estimating the growth of the company over those years bradac admitted at trial that any plan developed by burton was developed with my consultation for example bradac knew that the dollar_figure that erg transferred to npi was not for equipment purchased and instead he claimed a royalty deduction in preparing the erg returns for of dollar_figure explaining i believe it was an unfortunate tag meaning the royalty name he stated and i was focused on royalties as a possible deduction from erg to npi and we put the amount in there when it probably should have been better labeled services so we deducted the amount as royalties when perhaps a better label even then would have been engineering services according to bradac’s testimony there was no real formula to allocate royalties to the years at issue the court asked and bradac answered as follows q how were the specific amounts arrived at for the individual years a we would--we initially one based it on the profits of erg and when i say that we anticipated that erg would still be profitable during the period so we estimated their profits in the range of fifty to seventy-five thousand dollars and calculated the royalties that were necessary to bring the income down to that level additionally bradac testified that he suggested the concept of constructive receipt as a basis to allocate payments to tax years prior to receipt bradac toibin and burton discussed the characterization of other erg payments to npi as engineering services finally bradac testified that burton did not order him to make any particular entry that appeared on the returns and that he made discretionary decisions with respect to classifying income and expense given this record we are unable to sustain respondent’s determination of fraud accuracy-related_penalties with respect to the bensons respondent determined that to the extent we do not find fraud we should impose accuracy- related penaltiesdollar_figure additionally respondent determined accuracy-related_penalties for eric brad and mark for respondent based his determinations on negligence or disregard of the tax rules and regulations and or a substantial_understatement_of_income_tax respondent’s determinations are presumed correct and the burden lies with petitioners to demonstrate that respondent’s penalty determinations were in errordollar_figure rule a sec_6662 imposes a 20-percent penalty on the portion of an underpayment_of_tax attributable to inter alia negligence and or a substantial_understatement_of_income_tax sec_6662 and b underpayment is defined as the amount by which any_tax imposed exceeds the excess of the sum of the amount shown by the taxpayer on his return plus the amounts not so shown 69respondent also determined as an alternate to the fraud_penalty which he conceded shall not apply to eric an accuracy- related penalty for eric’s tax_year see docket no however on brief respondent explains that the penalty is affected by our holding on the issue of constructive dividends 70in fact respondent’s alternative position for and is based upon sec_6662 sec_7491 does not apply in this case see supra note previously assessed or collected without assessment over the amount of rebates made sec_6664 negligence is defined as any failure to make a reasonable attempt to comply with the provisions of this title and disregard means any careless reckless or intentional disregard sec_6662 similarly caselaw defines negligence as a lack of due care or ‘the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 pursuant to the regulations ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs sec_6664 provides an exception to the penalty imposed under sec_6662 no penalty shall be imposed under this part with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis contemplating all the relevant facts and circumstances sec_1_6664-4 income_tax regs reasonable_cause requires that the taxpayer exercise ordinary business care and prudence bitker v commissioner tcmemo_2003_209 citing 469_us_241 with respect to the tax treatment of an item the good_faith reliance on the advice of a competent and independent professional may constitute reasonable_cause id sec_1_6664-4 income_tax regs however whether a taxpayer reasonably relies on the advice of a professional depends upon the facts and circumstances of the case and the applicable law sec_1_6664-4 income_tax regs t he ultimate responsibility for a correct return lies with the taxpayer who must furnish the necessary information to his agent who prepared his return 59_tc_473 sec_1_6664-4 income_tax regs the taxpayer has the burden of establishing that he at least supplied the correct information to his accountant and that the incorrect returns were a result of the accountant’s mistakes pessin v commissioner supra pincite in this case the understatement and underpayment_of_tax is a direct result of the misapplication and mislabeling of transactions in derogation of the tax laws furthermore burton’s failure to keep accurate and complete corporate books significantly contributed to his failure to accurately and completely report income and file returnsdollar_figure the record is replete with indications that burton did not supply complete and or correct information to his return preparers he cannot hide behind the shield of ignorance or reliance indeed both bradac and toibin testified repeatedly that they relied in large part on burton’s representations and characterizations for example bradac testified that with respect to the automobile and truck deductions he relied completely on burton’s representations that the correct allocation between personal and business use was made additionally bradac testified that he had not seen a copy of the royalty agreement before he commenced preparation of erg’s and npi’s returns we sustain respondent’s determination of negligence penalties in this case against the bensons likewise petitioners argue on brief that burton testified he was responsible for getting his son’s returns completed and filed for and and accuracy related penalties should not inure to the sons for what the father undertook to do we disagree t he taxpayer must bear the consequences of any negligent errors committed by its agent ellwest stereo theater v commissioner tcmemo_1995_610 citing logan lumber 72on brief petitioners argue there is no question that burton neglected his responsibilities to enlist new accounting help and to keep up with required tax_return filings co v commissioner 365_f2d_846 5th cir affg t c memo thus we sustain respondent’s determinations of accuracy-related_penalties as to eric brad and mark additions to tax--failure to file timely return pursuant to sec_6651 respondent determined that the bensons are liable for additions to tax for and and that eric is liable for additions to tax for dollar_figure an addition_to_tax is imposed under sec_6651 for the failure_to_file a return within the period prescribed unless the taxpayer shows that such failure was due to reasonable_cause and not due to willful neglect sec_6651 the amount of the addition i sec_5 percent of the amount_required_to_be_shown_as_tax for each month that the delinquency persists up to a maximum of percent id the delinquency is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence but was nevertheless unable to perform his tax obligations in a timely manner 33_f3d_589 6th cir housden v commissioner tcmemo_1992_91 73according to the notice_of_deficiency eric’s delinquency addition_to_tax is a result of an invalid extension since he did not properly estimate his tax_liabilities on his extension application and since he failed to show a reasonable attempt to secure the information necessary to make the estimate his extension was considered invalid however the delinquency is due to willful neglect if it resulted from a conscious decision or from reckless indifference ellwest stereo theater v commissioner supra citing united_states v boyle supra pincite the bensons offered no evidence or excuse for their failure_to_file timely returns and we conclude that they have not shown that their failure_to_file returns for the years at issue was due to reasonable_cause and not due to willful neglect accordingly we sustain respondent’s determinations furthermore petitioners argue on brief that since burton testified that he was responsible for filing his son’s returns the additions to tax should not inure to the sons for what the father undertook to do petitioners cite no authority upon which we can look to relieve eric from his duty to file his tax_return timely they rely solely upon burton’s testimony that he undertook the responsibility to file his children’s returns where the duty to file the return is imposed on the guardian charged with the care of the taxpayer's property and not on the taxpayer the inability of the taxpayer is not controlling and the applicability of additions to tax depends on whether or not there was a lack of good cause and due care on the part of the guardian 67_f3d_29 2d cir affg 100_tc_650 we are not convinced that the failure_to_file was attributable to reasonable_cause and not to willful neglect thus we sustain respondent’s imposition of delinquency additions to tax as to eric’s tax_year decisions will be entered under rule appendix concessions of the partie sec_1 respondent concedes that payments of dollar_figure made in and and dollar_figure in by energy_research generation inc erg to moraga valley presbyterian church mvpc are not constructive dividends to burton benson burton dollar_figure respondent concedes that the following payments that erg made for the years listed are not constructive dividends to burton year check no amount dollar_figure big_number big_number big_number respondent concedes that burton o and elizabeth c benson the bensons are not liable for constructive dividends with respect to the category other_payments that erg made of dollar_figure for respondent concedes that a payment that erg made in for medical expense of dollar_figure is not a constructive_dividend to burton 74in the text of respondent’s opening brief he states the amount conceded as dollar_figure however he also states the amount as dollar_figure we assume from the parties concessions and the record that respondent conceded dollar_figure paid to mvpc and dollar_figure to camp timberlake burton concedes that he had constructive_dividend income with respect to payments that erg made for automobile expenses in the following amounts year amount dollar_figure big_number burton concedes that he had constructive_dividend income with respect to payments that erg made for life_insurance for the years and in the amounts listed year amount dollar_figure big_number big_number big_number respondent concedes the adjustment of dollar_figure for burton concedes that he had constructive_dividend income with respect to payments that erg made in and for eric benson’s eric education of dollar_figure and dollar_figure respectively burton concedes that he had constructive_dividend income with respect to funds withdrawn from the erg-recreation fund bank account s for the years and in the amounts listed year amount dollar_figure big_number the amount conceded for includes dollar_figure from cashing check no dated date payable to erg it also includes check no drawn on the erg-recreation fund account payable to mark benson mark for dollar_figure however the balance for dollar_figure remains at issue as well as the entire amount for respondent concedes that a payment made from the erg- ford retirement fund in of dollar_figure is not income to the bensons respondent also concedes that the bensons are not liable for the 10-percent penalty pursuant to sec_72 of dollar_figure for the bensons concede that they had additional royalty income from form_1099 sources in the years and amounts listed year amount dollar_figure the bensons concede that they had additional dividend income from franklin money fund accounts for the years for the accounts and in the amounts listed account no dollar_figure -0- dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure the bensons are not entitled to the dependency_exemptions claimed for esther benson esther for and the bensons are not entitled to itemized_deductions for mortgage interest in excess of the amounts allowed by respondent in the notices of deficiency for tax years and the bensons are not entitled to deductions for partner expenses with respect to the baden spiel haus partnership for the years and in the amounts listed year amount dollar_figure big_number big_number for eric had additional capital_gain income of dollar_figure dividend income of dollar_figure and interest_income of dollar_figure respondent concedes that eric and elizabeth benson elizabeth are not liable for civil_fraud penalties for the years at issue for brad benson brad had additional capital_gain income of dollar_figure dividend income of dollar_figure and interest_income of dollar_figure for mark had additional capital_gain income of dollar_figure dividend income of dollar_figure income from erg of dollar_figure and self-employment_income with respect to the amounts received from erg for eric had additional capital_gain income of dollar_figure dividend income of dollar_figure interest_income of dollar_figure gross wage income of dollar_figure and self-employment_income with respect to the amounts received from erg and reported on his return as other income respondent concedes that the bensons did not have constructive_dividend income in with respect to payments that erg made for travel expense for dollar_figure respondent concedes his alternative position that the fair_market_value of rent on the stanford plant was as determined by an expert appraiser whose report respondent submitted to the court respondent concedes erg’s computer purchase in the amount of dollar_figure did not constitute a constructive_dividend to the bensons in respondent concedes that erg’s payment of dollar_figure for health_insurance_coverage for esther did not constitute a constructive_dividend to the bensons in respondent concedes that if the court determines that the bensons received constructive dividends of dollar_figure from erg’s payment of legal expenses the bensons are entitled to deduct legal expenses subject_to the limitations in sec_67 of dollar_figure for for the years and to the extent that the court determines constructive dividends these amounts are taxed as dividends to the bensons the parties agree that if respondent prevails on the constructive_dividend issue then the income reported by the other shareholders of new process industries inc will have to be accordingly adjusted
